Citation Nr: 0915876	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a colon disability 
with frequent urination.

2.  Entitlement to an increased rating for a service-
connected cervical spine disability, currently evaluated as 
40 percent disabling.  

3.  Entitlement to an increased rating for a service-
connected lumbosacral spine disability, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The Veteran was originally service connected for separate 
disabilities concerning the thoracic spine and the 
lumbosacral spine.  Based on the current schedular criteria, 
which will be explained below, such disabilities are rated 
together as the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, Note (6) (2008).

As will be explained in greater detail below, however, the 
former rating criteria for the spine (which would not 
otherwise be applicable to this claim because such were not 
in effect when the Veteran's increased rating claim was 
filed) allow for a separate rating for each of the three 
spinal segments (cervical, thoracic, and lumbar).  The 
Board's analysis below applies a separate rating for thoracic 
spine segment under the former schedular criteria, and 
discusses the rating for the lumbosacral spine under the 
current schedular criteria relating to the thoracolumbar 
spine.

FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that a colon disability with frequent 
urination was present in-service or that a colon disability 
with frequent urination is related to service.

2.  The Veteran's service-connected cervical spine disability 
is manifested by X-ray evidence of degenerative changes, 
pain, and limited range of motion but ankylosis has not been 
clinically identified and symptoms equating to slight 
incomplete paralysis of the median nerve have not been 
clinically identified.  

3.  The Veteran's service-connected lumbosacral spine 
disability is not manifested by forward flexion limited to 30 
degrees even taking into account his complaints of pain and 
neither ankylosis nor adverse neurological symptomatology 
have been clinically identified.  

4.  The Veteran's service-connected thoracic spine disability 
is manifested by X-ray evidence of degenerative changes, pain 
and limited range of motion but ankylosis has not been 
clinically identified.  


CONCLUSIONS OF LAW

1.  A colon disability with frequent urination was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1101, 1110 (West 2002); 38 U.S.C.A. § 3.303 
(2008). 

2.  The criteria for a disability rating in excess of 40 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for a lumbosacral spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for a thoracic spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5288 and 5291 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
colon disability with frequent urination and an increased 
disability rating for his service-connected cervical, 
lumbosacral, and thoracic spine disabilities.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated in October 2006 including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service" and an 
increased rating in May 2007 and May 2008 letters from the RO 
including evidence showing "that your service-connected 
condition has gotten worse."  Crucially, the RO informed the 
Veteran of VA's duty to assist him in the development of his 
claims in the above-referenced May 2007 and May 2008 letters, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The October 2006, May 2007 and May 2008 letters further 
emphasized:  "If the evidence is not in your possession, you 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter]

The Board notes that the October 2006, May 2007 and May 2008 
letters specifically requested of the Veteran:  "Please 
provide the VA with any evidence in your possession that 
pertains to your claim."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the VA.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned October 2006, May 2007 and 
May 2008 letters which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2007 and May 2008 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Regarding the Veteran's claims for an increased disability 
rating, subsequent to Dingess, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the Veteran:  (1) that, to substantiate a claim, the 
Veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the Veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the above-mentioned 
May 2008 letter.  

The Board recognizes that this letter was mailed to the 
Veteran after adjudication of the claim by the RO.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
error concerning Vazquez-Flores notice was cured with the 
readjudication of the claims in the July 2008 supplemental 
statement of the case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].

Concerning the Veteran's service-connected thoracic spine 
disability, the former Diagnostic Code in question pertains 
to a specific measurement of limitation of motion.  The 
notice letters did not provide at least general notice of 
that requirement.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).   Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the Veteran 
stated in his February 2008 VA Form 9 that his thoracic spine 
disability " . . . restricts strenuous activities" and that 
the medical examination was not an accurate reflection of his 
normal, everyday life.  This demonstrates that the Veteran 
was aware that he was already at the schedular maximum based 
on a limited range of motion and the only way to achieve a 
higher disability rating was by extraschedular means.  
Therefore, any error as to VCAA notice has been cured by the 
Veteran's demonstration of actual knowledge of what is 
required to substantiate his claim.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, his VA and private 
medical records, and has provided him with examinations 
concerning his increased rating claims.  While the claims 
folder was not available for review at the VA examination, 
the Board nonetheless finds this examination adequate because 
the Veteran's VA treatment records were available for review 
and the examination included both a detailed history obtained 
from the claimant and an in-depth examination of his spine.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not been afforded a VA medical examination 
relative to colon disability claim.  However, no such 
examination is necessary.  As will be explained in detail 
below, the Veteran's complete service treatment records have 
been obtained and they do not provide a basis for showing in-
service incurrence of a colon disability with frequent 
urination.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has a colon disability with 
frequent urination.  The record is missing critical evidence 
of that an event, injury, or disease occurred in service, 
McLendon element (2), and the Veteran's claims for service 
connection for a colon disability with frequent urination is 
being denied on that basis.  The outcome of this issue thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolution of 
this claim hinges upon whether the Veteran had the claimed 
disorder, or injury which led to same, in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claim of service connection for a colon disability with 
frequent urination hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a colon disease or injury.

Under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary in the 
instant case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
declined the option of a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for a colon disability 
with frequent urination

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997); also see McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  Under such circumstances, 
provided the resolved disability is related to service, a 
claimant would be entitled to consideration of staged 
ratings).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the Board notes that the competent medical evidence of record 
indicates that the Veteran has had frequent complaints and 
treatments for problems related to his colon since 1996, with 
colon polyps diagnosed at that time and a tortuous colon 
being diagnosed starting in 2005.  See private treatment 
records from Great Plains Regional Medical Center, Midland 
Family Medicine, and/or G.L.C., M.D. dated from 1996 to 2006 
including colonoscopy reports dated in October 1996, April 
1998, October 2001, and July 2005.

Accordingly, the competent medical evidence of record 
reflects a diagnosed colon disability, and Hickson element 
(1) is satisfied.  

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the Veteran's service treatment records 
do not document any in-service disease or injury concerning 
the Veteran's colon or frequent urination.  The Board has 
thoroughly reviewed the Veteran's service medical records.  
These records contain no notation or diagnosis of a colon 
disability with frequent urination during service.  
Crucially, the September 1971 separation medical examination 
made no mention of a colon disability diagnosis or with 
frequent urination.  In fact, a clinical evaluation at 
separation noted a normal anus and rectum and the Veteran 
himself denied ever having piles or rectal disease.  No 
additional medical evidence has been submitted to indicate 
any in-service colon disability diagnosis with frequent 
urination, nor has any medical professional suggested that a 
colon disability with frequent urination was present during 
the Veteran's service from 1970 to 1971.  

Based on these considerations, the Board finds that the 
evidence does not satisfy Hickson element (2), in-service 
disease or injury.  Accordingly, the Veteran's claim of 
entitlement to service connection for a colon disability with 
frequent urination fails on this basis alone.  

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

There is no competent evidence of record that establishes a 
causal relationship between the Veteran's currently diagnosed 
colon disability with frequent urination and his military 
service.  In the absence of in-service disease or injury, it 
would seem that such medical nexus opinion would be 
impossible.

The Veteran appears to contend that his colon disability with 
frequent urination began in service and continued thereafter.  
The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Specifically, there 
is no competent medical evidence that the Veteran was 
diagnosed with or treated for a colon disability with 
frequent urination for more than two decades after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]. 

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his representative is competent to give evidence about what 
he observes; for example, the claimant is competent to report 
that he had problems with defecating and urinating since 
service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the Veteran and his representative as lay persons 
are not competent to diagnosis a colon disability and 
frequent urination because it is not a disability which is 
readily observable.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the claim of having problems with his 
colon since service is contrary to what is found in the in-
service and post-service medical records including the 
September 1971 separation examination.  The Board also finds 
it significant that the Veteran did not refer to a problem 
when his colon and frequent urination when he submitted his 
previous service connection claims.  If he did have a problem 
with his colon and frequent urination since active duty, it 
would appear only logical that he would claim such 
disabilities at those times.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  Moreover, neither the VA nor private treatment 
records found in the claims files at the time of these 
earlier claims, including the VA examination reports, 
document complaints of a colon disability or frequent 
urination.  In these circumstances, the Board gives more 
credence to the medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for colon disability 
or frequent urination for at least two decades post-service.   
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the record on appeal is negative for a medical opinion 
finding a causal association or link between the Veteran's 
colon disability with frequent urination and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein].  To the extent that the Veteran himself and his 
representative believe that his colon disability with 
frequent urination is somehow related to his military 
service, this is not a competent source of medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  Hickson element (3) is thus also not satisfied.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a colon disability with frequent urination.  Therefore, 
contrary to the assertions of the Veteran and his 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased rating for a service-
connected cervical spine disability, currently evaluated as 
40 percent disabling  

Relevant laws and regulations

The following law and regulations apply to all three 
increased ratings disabilities on appeal.  

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008). 

Assignment of diagnostic code

The RO has rated the Veteran's cervical spine disability, 
denominated as "cervical spine with mild central spinal 
stenosis with a small protrusion at C3-4 and disc bulge at 
C4-5," as 40 percent disabling under Diagnostic Code 5243.  
See the General Rating Formula for Diseases and Injuries of 
the Spine and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  It was formerly 
rated under the old Diagnostic Codes 5290 [limitation of 
motion of the cervical spine].  38 C.F.R. § 4.71a (2002).

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because 
the Veteran filed his increased rating claim in April 2007, 
only the revised criteria are applicable.  

As noted above, the Veteran's service-connected cervical 
spine disability has also been rated under Diagnostic Code 
5243 [intervertebral disc syndrome], which provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Schedular rating

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
Veteran.  As noted above, to obtain the next higher rating 
(60 percent) under the schedular criteria for intervertebral 
disc syndrome, the Veteran would have to suffer from 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Furthermore, such episodes would have 
to accompany physician-prescribed bed rest and treatment.  
Id. at Note 1.  As noted in the January 2008 VA examination, 
the Veteran has never been prescribed bed rest by a physician 
for his cervical spine disability and any such episodes were 
denied by the claimant.  Likewise, the medical evidence of 
record is negative for evidence of physician ordered bed 
rest.  Thus, he is not entitled to a higher disability rating 
under current Diagnostic Code 5243.  

To obtain a disability rating higher than the currently-
assigned 40 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate unfavorable ankylosis of the entire spine.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence of record 
fails to demonstrate the presence of any ankylosis, favorable 
or unfavorable.  The January 2008 VA examiner opined that 
there was no cervical spine ankylosis and the examination 
report reflects that the Veteran was able to move his 
cervical spine.  Because the Veteran is able to move his 
cervical spine, by definition, it is not immobile.  
Therefore, ankylosis is not shown.  

Thus, the Veteran is not entitled to an increased evaluation 
of his cervical spine disability under the General Rating 
Formula for Diseases and Injuries of the Spine.

As noted above, 38 C.F.R. § 4.71(a) note 1 allows a separate 
rating for adverse neurology symptomatology.  In that regard, 
38 C.F.R. § 4.124(a), Diagnostic Code 8515 [paralysis of the 
median nerve] (2008) provides a 70 percent evaluation is 
warranted for complete paralysis of the median nerve for the 
major hand, and a 60 percent evaluation for the minor hand, 
with the hand inclined to the ulnar side with the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 30 percent 
is warranted for moderate incomplete paralysis for the major 
hand and a 20 percent rating for the minor hand.  A 10 
percent evaluation for mild incomplete paralysis of the 
median nerve for the major or minor nerve.  

The words "mild" "moderate" and "severe" are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown.  See 38 C.F.R. § 4.31 (2008).

With the neurological criteria in mind, the Board finds that 
the Veteran has not exhibited any neurologic impairment 
stemming from his cervical spine disability which would 
necessitate a separate disability rating.  Although the 
January 2008 VA examiner noted radiculopathy symptoms 
involving the upper extremities and a slight decrease in 
sensation of the right forearm that was likely secondary to 
the Veteran's cervical spine disability, the examination 
report reflects that grasps of both hands were equal and the 
Veteran demonstrated good muscle strength in both upper 
extremities.  Other motor examinations were benign.  
Moreover, the VA and private treatment records are negative 
for complaints, diagnoses, or treatment for adverse 
neurological symptomatology being caused by the cervical 
spine disability. 

Therefore, the Board finds that the Veteran does not meet the 
criteria for a separate compensable rating for adverse 
neurological symptomatology caused by his service connected 
cervical spine disability.  See generally Bierman v. Brown, 6 
Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for a neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder].  In this case, any radicular 
symptomatology appears to be impossible to separate from the 
Veteran's service-connected cervical spine disorder.  No 
examiner has suggested otherwise.  Indeed, the January 2008 
VA examiner did not distinguish the Veteran's radicular 
symptoms and diminished sensation of the right forearm from 
the service-connected cervical spine disability.  To rate the 
cervical radiculopathy separately from the underlying 
cervical spine disability under such circumstances would 
amount to prohibited pyramiding.  



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of 40 percent 
disability ratings for the Veteran's service-connected 
cervical spine disability.  

DeLuca considerations

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the cervical spine under Diagnostic 
Code 5243.  DeLuca considerations are therefore inapplicable.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  

However, the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2008) provides that evaluation of the same disability under 
various diagnoses is to be avoided.  Moreover, it should be 
pointed out that each of the ways by which the back is 
ratable contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms 
would be inappropriate.  Id; 38 C.F.R. § 4.14.   

Hart and Extraschedular Considerations

In the interest of economy, the Board will address the 
matters of staged ratings and referral of the Veteran's 
service-connected disabilities for consideration of 
extraschedular ratings in a common discussion below.  



3.  Entitlement to an increased rating for a service-
connected lumbosacral spine disability, currently evaluated 
as 20 percent disabling.  

Relevant law and regulations

The law regarding increased rating disabilities in general 
and rating musculoskeletal disabilities has been set out 
above and will not be repeated.  

Assignment of diagnostic code

The RO has rated the Veteran's lumbosacral spine disability, 
denominated as "lumbosacral muscle spasm," as 20 percent 
disabling under Diagnostic Code 5237.  See the General Rating 
Formula for Diseases and Injuries of the Spine.  It was 
formerly rated under the 38 C.F.R. § 4.71(a), Diagnostic Code 
5292 (2002).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered rating the Veteran's lumbosacral 
spine disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  The Board 
finds, however, that this diagnostic code is inapplicable in 
the instant case, because a diagnosis of intervertebral disc 
syndrome has not been rendered concerning the Veteran's 
lumbosacral spine disability and the RO has never rated his 
lumbar spine disability as intervertebral disc syndrome.  

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because 
the Veteran filed his increased rating claim in April 2007, 
only the revised criteria are applicable.  

As noted above, the Veteran's service-connected lumbosacral 
spine disability has been rated under Diagnostic Code 5237 
[lumbosacral strain], which is encompassed by the General 
Rating Formula for Diseases and Injuries of the Spine and 
provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease the following 
ratings will apply.    

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).  
This formula encompasses current Diagnostic Code 5237 
[lumbosacral strain].

Schedular rating

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].

The most restricted measurement of forward flexion exhibited 
by the Veteran was identified during a January 2008 VA 
examination, at which time forward flexion of the lumbar 
spine was to 65 degrees.  This measurement falls well short 
of the limitation of motion required to warrant a higher 
schedular rating.  There is no competent medical evidence 
which suggests more significant limitation in lumbar spine 
motion.

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis, supra [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].  The medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  The aforementioned January 2008 VA examination 
report notes that thoracolumbar spine ankylosis is not 
present.  Because the Veteran is able to move his lower back 
joint, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.

The Veteran has also not exhibited any neurologic impairment 
stemming from his lumbosacral spine disability which would 
necessitate a separate disability rating.  Neurologic 
examination of the Veteran's lumbosacral spine conducted 
during the January 2008 VA examination was within normal 
limits with no radiculopathy, foot drop, or bladder/bowel 
dysfunction identified.  Additionally, motor function and 
sensory function of the Veteran's lower extremities were 
found to be within normal limits.  No contradictory medical 
evidence is of record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, Note (1).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of 20 percent 
disability ratings for the Veteran's service-connected 
lumbosacral spine disability.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's cervical disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca, supra.  The objective clinical findings of record, 
however, do not reflect impairment that warrants a higher 
rating.  

Although the Veteran has repeatedly complained of ongoing 
pain, stiffness and weakness in his low back, the Veteran was 
noted to have forward flexion of the lumbar spine to 65 
degrees during the January 2008 VA examination.  The VA 
examiner specifically noted that three additional forward 
flexion exercises were performed and the Veteran's 
demonstrated forward flexion to 60 degrees with complaints of 
mild to moderate pain at 55 degrees.  The VA examiner noted 
that the Veteran had mild weakness and fatigue upon 
repetition, but the Veteran did not demonstrate 
incoordination.  While the VA examiner observed that the 
Veteran had "mild additional loss of motion in the lower 
back with repetitive use," the Board notes that the 
Veteran's loss of forward flexion upon repetitive use was 
only ten degrees, and, as discussed above, the Veteran's 
forward flexion to 55 degrees taking into account his pain 
upon repetitive use would not warrant a higher disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  

For these reasons, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Absent additional 
loss of motion or similar functional loss, an increased 
rating is not warranted under DeLuca.   

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25; see also 
Esteban, supra.  

However, the anti-pyramiding provision of 38 C.F.R. § 4.14 
provides that evaluation of the same disability under various 
diagnoses is to be avoided.  Moreover, it should be pointed 
out that each of the ways by which the back is ratable 
contemplates limitation of motion.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore, assigning separate ratings on 
the basis of both limitation of motion and other symptoms 
would be inappropriate.  Id; 38 C.F.R. § 4.14.   

Hart and Extraschedular Considerations

In the interest of economy, the Board will address the 
matters of staged ratings and referral of the Veteran's 
service-connected disabilities for consideration of 
extraschedular ratings in a common discussion below.  

4.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the thoracic spine, currently 
evaluated as 10 percent disabling  

Relevant law and regulations

The law regarding increased rating disabilities in general 
and rating musculoskeletal disabilities has been set out 
above and will not be repeated.  


Assignment of diagnostic code

The RO has rated the Veteran's thoracic spine disability, 
denominated as "degenerative arthritis of the thoracic 
spine", under Diagnostic Codes 5010 [arthritis due to trauma] 
which specifies that arthritis due to trauma substantiated by 
X-ray findings will be rated as degenerative arthritis 
[Diagnostic Code 5003].  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved, namely Diagnostic Codes 5235 to 5243 relating to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  However, as previously noted, the Board notes that 
under the current schedular criteria, the thoracic and lumbar 
portions of the spine are rated together.  As such, a 
separate rating under the revised criteria for thoracic spine 
disability is unavailable.  Consequently, the Board must 
consider the Veteran's thoracic spine disability under former 
Diagnostic Code 5291, as that code specifically dealt with 
limitation of thoracic spine motion.  38 C.F.R. § 4.71a 
(2002).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  

The recent VA examination reflects a current diagnosis of a 
chronic mechanical thoracic strain and X-ray evidence 
reflects minimal degenerative changes of the thoracic spine.  
The medical evidence of record indicates that the Veteran's 
service-connected thoracic spine disability is primarily 
manifested by pain and limitation of motion.  Such 
symptomatology warrants evaluation under former Diagnostic 
Code 5291, which, as mentioned above, dealt with limitation 
of thoracic spine motion.  

Former Diagnostic Code 5291 provides a maximum 10 percent 
rating for moderate and severe limitation of motion of the 
thoracic (dorsal) spine.  Slight limitation of motion 
warrants a noncompensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  A higher 20 percent rating is only 
available for favorable ankylosis of the thoracic spine, with 
a 30 percent rating assigned for unfavorable ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).

The Board has considered rating the Veteran's thoracic spine 
disability under Diagnostic Code 5243, which provides rating 
criteria for intervertebral disc syndrome.  The Board finds, 
however, that this diagnostic code is inapplicable in the 
instant case, because a diagnosis of intervertebral disc 
syndrome relating the Veteran's thoracic spine has not been 
rendered and the RO has never rated the Veteran's thoracic 
spine disability as intervertebral disc syndrome.  

The Board additionally finds that former Diagnostic Code 5285 
is inapplicable to the instant case spine as there has been 
no report of thoracic spine deformity.  38 C.F.R. § 4.71a 
(2002).

Specific rating criteria

Former Diagnostic Code 5291[spine, limitation of motion of, 
dorsal] provided the following levels of disability:

10% Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5291.

It should be noted that "thoracic spine" and "dorsal spine" 
are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995).  Citing Webster's Medical Desk Dictionary 715 (1986), 
the Court in Reiber explained that thoracic vertebrae are any 
of the 12 vertebrae dorsal to the thoracic region and 
characterized by articulation with the ribs.  

Schedular rating

(i.)  The former schedular criteria

The Veteran is already in receipt of the maximum 10 percent 
rating under former Diagnostic Code 5291.  Accordingly, that 
Diagnostic Code does not avail him.  The only way the Veteran 
could obtain a higher rating under the former schedular 
criteria based on limitation of motion is if ankylosis of the 
thoracic spine was demonstrated.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5288.  As with the cervical and lumbosacral 
spine, however, the January 2008 VA examiner specifically 
noted that no ankylosis was present in the spine and nothing 
in the VA and private treatment records found in the claims 
files contradicts this finding.  

A higher rating is also not warranted under former Diagnostic 
Code 5293 relating to intervertebral disc syndrome.  As with 
the cervical and lumbosacral spine, the record reveals no 
episodes of physician-prescribed bed rest.

(ii.) The current schedular criteria

As noted above, under the current schedular criteria, the 
thoracic and lumbar portions of the spine are rated together.  
Accordingly, a separate rating under the revised criteria for 
thoracic spine disability is unavailable.  

DeLuca considerations

The currently assigned 10 percent is the maximum rating for 
limitation of motion of the thoracic spine under former 
Diagnostic Code 5291.  DeLuca considerations are therefore 
inapplicable.  See Johnson, supra.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25; see also 
Esteban, supra.  

However, the anti-pyramiding provision of 38 C.F.R. § 4.14 
provides that evaluation of the same disability under various 
diagnoses is to be avoided.  Moreover, it should be pointed 
out that each of the ways by which the back is ratable 
contemplates limitation of motion.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore, assigning separate ratings on 
the basis of both limitation of motion and other symptoms 
would be inappropriate.  Id; 38 C.F.R. § 4.14.   

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  As was 
noted above, the Veteran's most recent claim for increased 
disability ratings concerning his service-connected spine 
disabilities was filed in April 2007.  In this case, 
therefore, the relevant time period is from April 2006 to the 
present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's service-
connected  spine disabilities were more or less severe during 
the appeal period.  The Veteran has pointed to none.  The 
disability ratings were correctly assigned.  


Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In this case, the Veteran has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected spine disabilities, 
acting alone, such as to render his disabilities exceptional 
or unusual.  It also appears that the Veteran has not been 
hospitalized for his service-connected spine disabilities.

With respect to marked interference with employment, the 
Board notes that the Veteran took medical retirement in 2001 
as a result of his service-connected PTSD as well as his 
service-connected spine disabilities.  The Board additionally 
notes that the Veteran has been awarded total disability 
based on unemployability, effective June 16, 2001.  The Board 
observes that there is no specific evidence in the record 
that the Veteran's spine disabilities alone caused a marked 
interference with employment, over and above that which is 
contemplated in the disability ratings which are now 
assigned.  See Thun v. Peake, 21 Vet. App. 111 (2008).  

In addition, there is not evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected spine disabilities present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  Therefore, referral 
of this case to appropriate VA officials for consideration of 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to service connection for a colon disability with 
frequent urination is denied.

Entitlement to an increased rating for a service-connected 
cervical spine disability, currently evaluated as 40 percent 
disabling, is denied.  

Entitlement to an increased rating for a service-connected 
lumbosacral spine disability, currently evaluated as 20 
percent disabling, is denied.  

Entitlement to an increased rating for service-connected 
thoracic spine disability, currently evaluated as 10 percent 
disabling, is denied.  



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


